SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

455
TP 14-01741
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF RALPH ALICEA, PETITIONER,

                      V                                             ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Wyoming County [Michael M.
Mohun, A.J.], entered September 26, 2014) to review a determination of
respondent. The determination found after a tier III hearing that
petitioner had violated an inmate rule.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    May 1, 2015                          Frances E. Cafarell
                                                 Clerk of the Court